73 N.Y.2d 992 (1989)
Carole A. Donnelly, Appellant-Respondent,
v.
Philip L. Donnelly, Respondent-Appellant.
Court of Appeals of the State of New York.
Decided April 6, 1989.
Appeal dismissed, without costs, by the Court of Appeals sua sponte, upon the ground that the double dissent is not on a question of law (CPLR 5601 [a]). On the court's own motion, cross appeal dismissed, without costs, upon the ground that it does not lie as of right absent a two-Justice dissent on a question of law in favor of appellant, or the direct involvement of a substantial constitutional question (CPLR 5601).